Citation Nr: 9917804	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-30 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

Entitlement to service connection for a lumbar spine disorder 
as secondary to the service-connected disabilities of the 
cervical and dorsal spine.  

Entitlement to service connection for depression as secondary 
to postoperative residuals of cervical strain with 
degenerative changes, cervical stenosis, and postoperative 
decompressive laminectomy, C3-C7.  

Entitlement to a rating greater than 20 percent disabling for 
postoperative residuals of cervical strain with degenerative 
changes, cervical stenosis, and postoperative decompressive 
laminectomy, C3-C7, prior to February 26, 1996.  

Entitlement to an increased rating for postoperative 
residuals of cervical strain with degenerative changes, 
cervical stenosis, and postoperative decompressive 
laminectomy, C3-C7, currently evaluated 40 percent disabling.  


Entitlement to an increased rating for residuals of a dorsal 
spine injury, currently evaluated 10 percent disabling.  

Whether a substantive appeal to the denial of a total 
disability rating based on individual unemployability was 
timely filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from August 1952 to July 1954.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in November 1995 which denied service connection 
for a lumbar spine disorder and increased ratings for 
veteran's the service-connected cervical and dorsal spine 
disabilities.  A rating decision in August 1996 denied a 
total disability rating based on individual unemployability 
due to service-connected disabilities and a September 1997 
rating decision denied service connection for depression.  


REMAND

In a statement received from the veteran's local 
representative in September 1998 that was submitted as a 
substantive appeal regarding the issue concerning service 
connection for depression, it was requested that a personal 
hearing before a hearing officer be scheduled to address the 
issues on appeal.  It does not appear that a hearing has been 
scheduled.  The regulations provide that a veteran has the 
right to such a hearing if the desire for a personal 
appearance is expressed.  38 C.F.R. § 20.700 (1998).  
Accordingly, the RO should schedule the veteran for a 
personal hearing before a hearing officer.  

Also, on review of the claims file, the Board notes that, 
following an August 1996 rating decision that denied a total 
disability rating based on individual unemployability due to 
service-connected disabilities, a notice of disagreement was 
received in July 1997 and a statement of the case was issued 
in October 1997.  In a statement received in July 1998, the 
veteran's representative again referred to the issue of a 
total disability rating based on individual unemployability.  
The RO has not certified the issue relating to individual 
unemployability for appellate consideration, but the import 
of the July 1998 statement, i.e., whether it was intended as 
a substantive appeal regarding that issue, has not been 
addressed.  On Remand, the RO should determine whether a 
timely substantive appeal as to that issue was received.  

Further, it appears that the veteran was scheduled for a VA 
compensation examination in June 1997, but that the 
notification letter that was mailed to him was returned 
undelivered.  In light of the necessity to schedule a 
personal hearing, the RO should, with the assistance of his 
representative, attempt to verify the veteran's current 
address to enable the VA Medical Center to schedule him for 
another examination.  

Therefore, this case is REMANDED for the following additional 
actions:

1.  With the assistance of the veteran's 
representative, the RO should attempt to 
verify his current address.  

2.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any examination 
or treatment, VA or private, the veteran 
has received for his service-connected 
disabilities.  All records so received 
should be associated with the claims 
folder.  

3.  The RO should schedule the veteran 
for an examination to determine the 
extent and severity of his service-
connected cervical and dorsal spine 
disabilities.  All indicated tests should 
be accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to the 
veteran's cervical and dorsal spine 
disabilities.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
cervical and dorsal spine disabilities 
that develops on use.  In addition, the 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part.  
The examiner should portray the degree of 
any additional range of motion loss due 
to pain on use or during flare-ups.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

4.  The RO should then schedule the 
veteran for a personal hearing before a 
hearing officer at the RO.  

5.  Finally, the RO should consider 
whether a timely substantive appeal has 
been submitted regarding the issue of a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities, providing 
them with an opportunity to submit 
evidence and argument on that issue.  If 
action taken is adverse to him and then 
if, and only if, he completes a timely 
appeal of that issue, then the RO should 
certify the issue to the Board for 
appellate consideration.  

6.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claims, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  If action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the last supplemental 
statement of the case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


